DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered. 

Response to Arguments
101 Rejection
With respect to applicant’s arguments, specifically those directed towards the claim not being directed towards a mental concept or a mathematical concept, the examiner respectfully disagrees.  The claim recites generic computer components that merely perform the identified abstract ideas.  The generically claimed processor and implied memory do not overcome the current 101 rejection nor do these limitations negate the mental nature of identified judicial exceptions because the claim here merely uses the processor and memory as tools to perform the otherwise mental process.  Further, the calculate limitation, falls into the “mathematical concept” grouping of abstract ideas based on applicant’s specification.  The claimed anomaly degree is calculated based on a difference, i.e. subtraction, between a measurement values of a sensor and an estimate value, see para. 
In addition, the argued “display” limitation merely acts as a generic computer element for displaying the results of the abstract idea.  Thereby failing to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.
The claims do not impose any limits on how the specific anomaly data is obtained, and thus this step covers any and all possible ways in which this can be done. The claims also do not impose any limits on how the calculating or displaying is accomplished, and thus it can be performed in any way known to those of ordinary skill in the art, including the simple operation of subtraction, as supported by applicant’s specification.
The examiner suggest further defining what a user does when presented with the data, for example maybe the user replaces a sensor according to the calculated and displayed data, to overcome the current 101 rejection.

103 rejection
Applicant’s arguments, see page, filed page 10, with respect to the rejection(s) of claim(s) 1 and 11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dutta et al. (2012/0197852).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) generating at least one group of sensors for each hierarchy of a plurality of hierarchies and calculating a group anomaly degree on the group basis from measurement values of the sensors included in the group, wherein each of the sensors belong to the at least one group in each hierarchy.  The generating steps falls under the mental process judicial exception grouping while the calculating a group anomaly falls within the mathematical concepts exception. As generating a group and an operation by a user is considered a concept that can be performed in the mind, as observing sensors to be placed with other similar sensors and having them displayed based on a user operation falls under the mental processes of observation and evaluation.  Further, the calculation step clearly falls under the mathematical concepts grouping, as the step involves mathematical equations, as defined in the applicant provides flow charts, s103 of Fig. 8.  These judicial exceptions are not integrated into a practical application because as they do not better the operation of the recited additional elements.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of performing control of displaying a time-series change of the group anomaly degree for a hierarchy selected from the plurality of hierarchies in accordance with an operation by a user is considered a mere generic step of displaying the results on a display, considered by the examiner as a generic 
With respect to claims 2-9 further define the abstract ideas without providing significantly more.  Therefore, these claims are not patent eligible.
Claim 10 is rejected similar to claim 1, as the identified mental processes and mathematical concepts abstract ideas are not implemented into a practical application.
Claim 11 is rejected similar to claim 1.  The claim further defines the additional element of a processor.  However, it is clear from the specification, the processor, along with the display, are merely generic computer elements that act as tools to perform the abstract ideas without providing significantly more.  It is clear that the abstract ideas do not better the operation of these generically claimed computer elements and are merely limitations that perform the abstract ideas.  Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over V. Bickel (2009/0204368) in view of Dutta et al. (2012/0197852).

	With respect to claim 1, V. Bickel teaches an anomaly analysis method comprising steps of: generating (via 800) at least one group of sensors (Mn sensors making up groups 902, 904, 906) for each hierarchy of a plurality of hierarchies [0043]; calculating a group anomaly degree (for example a group of sensors that created a subset of data) on a group (902) basis from measurement values of the sensors included in the at least one group [0049] [0069]; and performing control of displaying a time-series change of the group anomaly degree for any one hierarchy of the plurality of hierarchies, and wherein each of the sensors (Mn) belongs to the at least one group (for example 902) in each hierarchy (seen in Fig. 9 and 11).
Bickel remains silent regarding performing control of displaying a time-series change of the group anomaly degree for a hierarchies in accordance with an operation by a user.
Dutta et al. teaches a similar method that includes performing control of displaying a time-series change of the group anomaly degree (as a user is able to specify his or her query for a data stream for a senor group found in sensor hierarchies [0015] specific to that user’s inputted needed) for a hierarchies (Fig. 8) in accordance with an operation by a user (i.e. an inputted query 801).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Bickel to include the user controlled displaying step as taught by Dutta et al. because Dutta et al. teaches such a step improves the relevance and ranking of the results, thereby improving ensuring the presentation of any anomalies detected in Bickel in a timely manner [0095] of Dutta et al.


With respect to claim 2, V. Bickel as modified by Dutta et al. teaches the anomaly analysis method wherein performing the control of displaying the time-series change (i.e. as taught by Dutta et al.) of the group anomaly degree further comprise control of displaying the time-series change (i.e. the change of  the specific queried) of the group anomaly degree in a first hierarchy (i.e. 902) of the plurality of the hierarchies (Fig. 9 and 11 of Bickel), and with respect to the group specified in the first hierarchy (i.e. for example 902), performing control of displaying the time- series change of the group anomaly degree (i.e. another metric representative of the second group) in a second hierarchy (904) of the plurality of hierarchies (902, 904, 906 groups as seen in Bickel).

With respect to claim 3, V. Bickel as modified by Dutta et al. teaches the anomaly analysis method wherein generating the at least one group (902 for example) further comprises generating at least one group on the hierarchy basis in the plurality of hierarchies (902, 904 and 906) by classifying the sensors (Mn) based on a position (i.e. their position relationship to one another and with respect to what these sensors are monitoring [0029] [0030] of Bickel).

With respect to claim 4, V. Bickel as modified by Dutta et al. teaches the anomaly analysis method wherein generating the at least one group further comprises generating the at least one group (902) in a first hierarchy by classifying the sensors provided at a position a single 

With respect to claim 5, V. Bickel as modified by Dutta et al. teaches wherein generating the at least one group (902) generates the group by classifying the sensors based on a correlation (relative position or what they are sensing [0029-0030] of Bickel) between a pair of the sensors the number of which is two (for example, M4 and M7).

With respect to claim 6, V. Bickel as modified by Dutta et al. teaches the anomaly analysis method wherein generating the at least one group (902) in a first hierarchy (Fig. 9 and 11 of Bickel) by classifying the pair of the sensors having a correlation value [0006] greater than or equal to a first threshold (a predetermined threshold [0005]) and generates the group in a second hierarchy (as disclosed in Dutta et al., based on the user’s queiry, where a second subgroup is created, as seen in Fig. 2) by classifying the pair of the sensors having the correlation value greater than or equal to a second threshold (i.e. a threshold related to the second subgroup) that is greater than the first threshold (which is used to define anomalies).

With respect to claim 7, Bickel as modified by Dutta et al. teaches the anomaly analysis method wherein calculating the group anomaly degree further comprises calculates the group anomaly degree by the number of the sensors indicating the anomaly degree that is greater than or equal to a predetermined threshold ([0005-0006] of Bickel).

With respect to claim 9, V. Bickel as modified by Dutta et al. teaches the anomaly analysis method further comprising detecting anomaly based on in what order the group anomaly degree of the plurality of groups increases (i.e. as Bickel teaches based on an increase of load, which may negatively affect the process’s performance of that group [0075], anomalies are detected based on that degrees of increase within a group).

With respect to claim 11, V. Bickel teaches an anomaly analysis system (Fig. 2), comprising: at least one processor [0090] configured to: generate (via 800) at least one group (902) of sensors (Mn) for each hierarchy of a plurality of hierarchies [0043]; calculate a group anomaly degree(for example a group of sensors that created a subset of data)  on the group (902) basis from measurement values of the sensors included in the at least one group [0049] [0069]; and wherein each of the sensors (Mn) belongs to the at least one group (for example 902) in each hierarchy (seen in Fig. 9 and 11).
Bickel remains silent regarding the processor configured to perform control of displaying a time-series change of the group anomaly degree for a hierarchies in accordance with an operation by a user.
Dutta et al. teaches a similar processor [0022] configured to perform control of displaying a time-series change of the group anomaly degree (as a user is able to specify his or her query for a data stream for a senor group found in sensor hierarchies [0015] specific to that user’s inputted needed) for a hierarchies (Fig. 8) in accordance with an operation by a user (i.e. an inputted query 801).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over V. Bickel (2009/0204368) in view of Dutta et al. (2012/0197852), as applied to claim 1, further in view of Fukuzaki et al. (JPSH2142171A).

With respect to claim 8, V. Bickel as modified by Tamaoki et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the anomaly analysis method wherein the step of calculating the group anomaly degree calculates the group anomaly degree by using a difference between an estimated value calculated from a correlation at a normal state of a pair of the sensors the number of which is two and a measurement value of the pair of the sensors.
Fukuzaki et al. teaches a similar method that includes calculating the group anomaly degree by using a difference between an estimated value calculated from a correlation at a normal state of a pair of the sensors the number of which is two and a measurement value of the pair of the sensors (as [0004] of page 5, para. 2, discloses calculating a difference between a correlation, standardized abnormality degree signal, and the sensors of a group, for calculating a group anomaly degree).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Bickel to include the calculation difference of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blevins et al. (JP2008065821) operator display applications for operator or maintenance personnel regarding the operating status of control systems or equipment in the factory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/MATTHEW G MARINI/Primary Examiner, Art Unit 2853